
	
		II
		110th CONGRESS
		2d Session
		S. 3486
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2008
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To establish the Commission on Measures of Household
		  Economic Security to conduct a study and submit a report containing
		  recommendations to establish and report economic statistics that reflect the
		  economic status and well-being of American households.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Commission on Measures of
			 Household Economic Security Act of 2008.
		2.FindingsCongress finds that—
			(1)Federal and State
			 governments, policymakers, legislators, and private sector entities depend on
			 the economic statistics that are published by the Federal Government;
			(2)Federal economic
			 statistics are used, among other things—
				(A)to judge our
			 Nation’s economic performance over time; and
				(B)to provide
			 policymakers and legislators with the information necessary to design
			 appropriate economic policies and other programs to address the well-being of
			 American individuals and households;
				(3)questions have
			 been raised about the sufficiency of existing reported economic measures and
			 statistics to provide a meaningful and accurate reflection and assessment of
			 the economic well-being of American individuals and households;
			(4)the most commonly
			 reported economic statistics, such as gross domestic product, unemployment
			 rate, and consumer price indices, do not adequately or accurately reflect the
			 economic status of average American individuals and households; and
			(5)a more accurate,
			 transparent, coherent, and comprehensive assessment of the economic well-being
			 of American households and regular reporting of such information would allow
			 Federal and State governments—
				(A)to better track
			 and judge the economic status of average Americans; and
				(B)to develop
			 better, more accurate, and more responsive policies to address concerns that
			 are more directly relevant to American households.
				3.Establishment of
			 Commission on Measures of Household Economic Security
			(a)EstablishmentThere
			 is established the Commission on Measures of Household Economic Security
			 (referred to in this Act as the Commission).
			(b)Membership
				(1)CompositionThe
			 Commission shall be composed of 8 members of whom—
					(A)2 shall be
			 appointed by the majority leader of the Senate, in consultation with the
			 chairmen and ranking members of the Committee on Health, Education, Labor, and Pensions of
			 the Senate, the Committee on Commerce, Science, and Transportation of the
			 Senate, the Committee on
			 Banking, Housing, and Urban Affairs of the Senate, and the
			 Joint Economic
			 Committee, of whom 1 shall be an employee of the Bureau of
			 Economic Analysis;
					(B)2 shall be
			 appointed by the minority leader of the Senate, in consultation with the
			 chairmen and ranking members of the committees referred to in subparagraph (A),
			 of whom 1 shall be an employee of the Census Bureau;
					(C)2 shall be
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the chairmen and ranking members of the Committee on Financial Services of the House of
			 Representatives; the Committee
			 on Ways and Means of the House of Representatives; and the
			 Joint Economic Committee, of
			 whom 1 shall be an employee of the Bureau of Labor Statistics; and
					(D)2 shall be
			 appointed by the minority leader of the House of Representatives, in
			 consultation with the chairmen and ranking members of the committees referred
			 to in subparagraph (C), of whom 1 shall be an employee of the Federal
			 Reserve.
					(2)QualificationsMembers
			 of the Commission shall be—
					(A)appointed on a
			 nonpartisan basis; and
					(B)academic or
			 government policy experts in the field of economics, statistics, or other
			 specialty field that is directly related to the duties of the Commission
			 described in section 4(a).
					(3)DateThe
			 members of the Commission shall be appointed not later than 60 days after the
			 date of the enactment of this Act.
				(c)Period of
			 Appointment; VacanciesMembers shall be appointed for the life of
			 the Commission. Any vacancy in the Commission shall not affect its powers, but
			 shall be filled in the same manner as the original appointment.
			(d)Chairman and
			 Vice ChairmanThe Commission shall select a Chairman and Vice
			 Chairman from among its members.
			(e)Meetings
				(1)Initial
			 meetingNot later than 60 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
				(2)Regular
			 meetingsDuring the life of the Commission, the Commission shall
			 meet—
					(A)at the call of
			 the Chairman; and
					(B)not less
			 frequently than once every 3 months.
					(f)QuorumA
			 majority of the members of the Commission shall constitute a quorum for
			 purposes of transacting the business of the Commission, but a lesser number of
			 members may hold hearings.
			(g)RulesThe
			 Commission may establish by majority vote any other rules for the conduct of
			 the Commission’s business, in accordance with the provisions of this Act and
			 other applicable law.
			4.Duties of the
			 Commission
			(a)StudyThe
			 Commission shall identify, study, and evaluate—
				(1)existing economic
			 statistics and data collected and reported by agencies of the Federal
			 Government that describe the economic well-being of American households;
				(2)ways to
			 synthesize, expand, augment, improve, and modernize the statistical measures
			 described in paragraph (1) to provide a more accurate, transparent, coherent,
			 and comprehensive assessment of the economic well-being of American households
			 by—
					(A)determining the
			 cost, logistics, implementation time, and reliability of producing new
			 statistics;
					(B)recommending
			 improved standards and methodologies for measuring and reflecting the economic
			 well-being of American individuals and households; and
					(C)considering the
			 development of statistical measures to describe—
						(i)the
			 current debt situation of American individuals and households, including a
			 description of the categories of debt, such as credit card debt, education
			 related loans, and mortgage payments;
						(ii)the movement of
			 Americans between salaried jobs with benefits to single or multiple wage jobs
			 with limited or no benefits, including a comparison of income that includes the
			 value of benefits programs, such as health insurance and retirement
			 plans;
						(iii)the percentage
			 of Americans who are covered by both employer-provided and individual health
			 care plans and the extent of health care coverage per dollar paid by both
			 employers and employees;
						(iv)the savings
			 rate, including both standard savings plans and pension plans;
						(v)the
			 disparity in income distribution over time and between different demographic
			 and geographic groups;
						(vi)the number of
			 Americans receiving cash or near cash transfer payments from the Federal
			 Government and a State government and the percentage of household income
			 represented by such benefits; and
						(vii)the breakdown
			 of household expenditures between categories such as food, shelter, medical
			 expenses, debt servicing, and energy;
						(D)the relevance,
			 development, and implementation of nonmarket satellite accounts, including
			 accounts related to—
						(i)household
			 production;
						(ii)investments in
			 formal education and the resulting stock of skill capital;
						(iii)investments in
			 health and the resulting stock of health capital;
						(iv)activities of
			 the non-profit and volunteer sectors; and
						(v)environmental
			 assets and services.
						(b)ConsultationIn
			 conducting the study under this section, the Commission shall consult with
			 relevant government leaders, representative citizen groups, and experts,
			 including—
				(1)the Chairman of
			 the Federal Reserve Board of Governors;
				(2)the Secretary of
			 Commerce;
				(3)the Secretary of
			 Labor;
				(4)the Secretary of
			 the Treasury;
				(5)the Chairman of
			 the Council of Economic Advisers;
				(6)the Comptroller
			 General of the United States;
				(7)the Administrator
			 of the Environmental Protection Agency;
				(8)the Secretary of
			 Health and Human Services;
				(9)the Director of
			 the Bureau of Economic Analysis;
				(10)the Commissioner
			 of the Bureau of Labor Statistics;
				(11)the Committee on
			 National Statistics, National Research Council at the National Academies;
			 and
				(12)representative
			 groups of citizens, from sample populations selected through methodologies and
			 procedures recommended by appropriate experts, that represent national
			 geographic, economic, and employment diversity.
				(c)ReportNot
			 later than 18 months after the date of the first meeting of the Commission, the
			 Commission shall submit a report to Congress that contains—
				(1)a detailed
			 statement of the findings and conclusions of the Commission; and
				(2)recommendations
			 for such legislation and administrative actions as the Commission considers
			 appropriate, including—
					(A)a list of
			 economic statistics that should be reported regularly to more accurately
			 reflect the economic status and well-being of American households, and the uses
			 and benefits of such statistics;
					(B)the costs,
			 logistics, estimated implementation time, and reliability of producing the
			 statistics referred to in subparagraph (A); and
					(C)the need for, and
			 benefits of, establishing a standing commission after the termination of the
			 Commission to address or recommend actions with respect to—
						(i)household
			 economic information;
						(ii)non-market
			 satellite accounts; and
						(iii)other economic
			 indicators and measurements that are the subject of study and evaluation by the
			 Commission.
						5.Powers of the
			 Commission
			(a)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission considers advisable
			 to carry out this Act.
			(b)Information
			 From Federal Agencies
				(1)In
			 generalThe Commission may secure such information directly from
			 any Federal department or agency as the Commission determines to be necessary
			 to carry out this Act. Upon request of the Chairman of the Commission, the head
			 of such department or agency shall furnish such information to the
			 Commission.
				(2)ConfidentialityThe
			 Commission shall maintain the same level of confidentiality for such
			 information made available under this subsection as is required of the head of
			 the department or agency from which the information was obtained.
				(c)Postal
			 ServicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other departments and agencies of
			 the Federal Government.
			(d)Contract
			 Authority
				(1)In
			 generalSubject to the Federal Property and Administrative
			 Services Act of 1949 (41 U.S.C. 251 et seq.), the Commission may enter into
			 contracts with Federal and State agencies, private firms, institutions, and
			 individuals for the conduct of activities necessary to the discharge of its
			 duties and responsibilities.
				(2)DurationA
			 contract, lease, or other legal agreement entered into by the Commission may
			 not extend beyond the date of the termination of the Commission.
				6.Commission
			 personnel matters
			(a)Compensation of
			 Members
				(1)In
			 generalExcept as provided under paragraph (2), each member of
			 the Commission who is not an officer or employee of the Federal Government may
			 be compensated at a rate equal to the daily equivalent of the maximum annual
			 rate of basic pay for level IV of the Executive Schedule under section 5316 of
			 title 5, United States Code, for each day (including travel time) during which
			 such member is engaged in the performance of the duties of the
			 Commission.
				(2)Federal
			 employeesAll members of the Commission who are officers or
			 employees of the United States shall serve without compensation in addition to
			 that received for their services as officers or employees of the United
			 States.
				(b)Travel
			 ExpensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of services for the Commission.
			(c)Staff
				(1)In
			 generalThe Chairman of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and such other additional personnel as may be necessary to enable the
			 Commission to perform its duties. The employment of an executive director shall
			 be subject to confirmation by the Commission.
				(2)CompensationThe
			 Chairman of the Commission may fix the compensation of the executive director
			 and other personnel without regard to chapter 51 and subchapter III of chapter
			 53 of title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level IV of
			 the Executive Schedule under section 5316 of such title.
				(3)Personnel as
			 federal employees
					(A)In
			 generalThe executive director and any personnel of the
			 Commission who are employees shall be employees under section 2105 of title 5,
			 United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87, 89, 89A,
			 89B, and 90 of such title.
					(B)Members of
			 boardSubparagraph (A) may not be construed to apply to members
			 of the Commission.
					(d)Detail of
			 Government EmployeesAny Federal Government employee may be
			 detailed to the Commission without reimbursement. Such detail shall be without
			 interruption or loss of civil service status or privilege.
			(e)Procurement of
			 Temporary and Intermittent ServicesThe Chairman of the
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do not
			 exceed the daily equivalent of the annual rate of basic pay prescribed for
			 level V of the Executive Schedule under section 5316 of such title.
			(f)Volunteer
			 Services
				(1)In
			 generalNotwithstanding section 1342 of title 31, United States
			 Code, the Commission may—
					(A)accept and
			 utilize the services of volunteers serving without compensation; and
					(B)reimburse such
			 volunteers for local travel and office supplies, and for other travel expenses,
			 including per diem in lieu of subsistence, in accordance with section 5703 of
			 title 5, United States Code.
					(2)StatusA
			 person providing volunteer services to the Commission shall be considered an
			 employee of the Federal Government in the performance of those services for the
			 purposes of—
					(A)chapter 81 of
			 title 5, United States Code (relating to compensation for work related
			 injuries);
					(B)chapter 11 of
			 title 18, United States Code (relating to conflicts of interest); and
					(C)chapter 171 of
			 title 28, United States Code (relating to tort claims).
					(g)Administrative
			 SupportUpon the request of the Commission, the Administrator of
			 General Services shall provide to the Commission, on a reimbursable basis, the
			 administrative support services necessary for the Commission to carry out its
			 responsibilities.
			7.Termination of
			 the CommissionThe Commission
			 shall terminate 90 days after the date on which the Commission submits the
			 report under section 4(c).
		8.Authorization of
			 appropriations
			(a)In
			 generalOf the amounts made
			 available for the Bureau of Labor Statistics for fiscal year 2009, not less
			 than $2,500,000 shall be made available for the activities of the Commission
			 under this Act.
			(b)AvailabilityThe amounts made available for the
			 activities of the Commission under subsection (a) shall remain available until
			 the date on which the Commission is terminated pursuant to section 7.
			
